IN THE
                        TENTH COURT OF APPEALS

                               No. 10-13-00310-CV

JACKIE RUSSELL KEETER,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                         From the 220th District Court
                            Hamilton County, Texas
                       Trial Court No. CR06978/CR06361


                         MEMORANDUM OPINION


      Jackie Keeter, an inmate, is appealing the trial court’s August 7, 2013 “order to

withdraw funds” that notifies the Texas Department of Criminal Justice that Keeter has

been assessed court costs, fees, and a fine and instructs the Department to withdraw

funds from Keeter’s inmate account in accordance with Texas Government Code section

501.014.

      Keeter filed a “motion to strike/withdraw void order to withdraw inmate funds

dated August 7, 2013 …”, but there is no ruling on that motion in the record to appeal
from or for the Court to review. See TEX. R. APP. P. 33.1(a)(2); Fox v. Maguire, 224 S.W.3d
304, 306 (Tex. App.—El Paso 2005, pet. denied); see also Brar v. Sedey, 307 S.W.3d 916, 919

(Tex. App.—Dallas 2010, no pet.). Furthermore, the trial court’s August 7, 2013 “order to

withdraw funds” is not an order, much less an appealable order; it is a notice to the Texas

Department of Criminal Justice under Government Code section 501.014(e). Ramirez v.

State, 318 S.W.3d 906, 907-08 (Tex. App.—Waco 2010, no pet.); see Jones v. State, No. 10-10-

00006-CV, 2011 WL 5221243 (Tex. App.—Waco Oct. 26, 2011, no pet.) (mem. op.); see also

Harrell v. State, 286 S.W.3d 315, 316 n.1 (Tex. 2009).

        The Clerk of the Court notified Keeter that, unless he showed grounds for

continuing this appeal, it was subject to dismissal for want of jurisdiction because there

is no appealable order. Keeter has not done so.

        We dismiss this appeal for want of jurisdiction.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed July 30, 2015
[CV06]




Keeter v. State                                                                       Page 2